DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
 
	Claims Status
- Claims 1-20 and 22-23 are pending.
- Claims 1, 6, 11 and 16 have been amended.
- Claim 23 has been added.
- Claims 1-20 and 22-23 are allowed.
Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “receiving, by a first terminal device from a second terminal device, first indication information, wherein the first indication information comprises information indicating one or more capabilities supported by the second terminal device, the one or more capabilities including an extended access barring (EAB) capability, a commercial mobile alert service (CMAS) capability, a service specific access control (SSAC) capability, or an application specific congestion control for data communication (ACDC) capability supported by the second terminal device; determining, by the first terminal device, all of system information (SI) required by the second terminal device, based on the first indication information including the one or more capabilities supported by the second terminal device (Claims 1 and 11 )” and  “generate first indication information that indicates system information (SI) required by the terminal device, wherein the first indication information comprises information indicating one or more capabilities supported by the terminal device, the one or more capabilities including an extended access barring (EAB) capability, a commercial mobile alert service (CMAS) capability, a service specific access control (SSAC) capability, or an application specific congestion control for data communication (ACDC) capability supported by the terminal device; send the first indication information to a first terminal device for the first terminal device to determine all of the SI required by the terminal device, wherein the terminal device is configured to communicate with a base station via the first terminal device (Claims 6 and 16).”
The closest prior art found is as follows:
Yi et al. (Pub. No. us 2017/0127251 A1)- MME has information about connections and capabilities of UEs, mainly for use in managing the mobility of the UEs. The relay UE relays SL data from the eNB to the Remote UE. The non-relay UE transmits SL data to a peer UE via sidelink, directly.
Tenny et al. (Pub. No. US 2018/0220356 A1)- , the relay UE modifies the barring parameters received from the network prior to forwarding the barring parameters to the remote UE. As an illustrative example, because the non-service related barring (e.g., ACB and EAB) is enforced by the relay UE and in accordance with the parameters of the relay UE, the remote UE should not consider ACB or EAB barring while the remote UE is performing the connection establishment procedure.
Sen et al. (Pub. No. US 2018/0279110 A1)- the relay UE 2104 further transmits side link master information block (SL-MIB) to a remote UE 2106, which is in the out of coverage condition, to indicate ETWS/CMAS information. At step 4, the relay UE 2104 broadcasts the SIB to the remote UE 2106. At step 5, the remote UE 2106 decodes the SIB.

None of these references, taken alone or in any reasonable combination, teach the claims limitations as recited above in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Tejis Daya/Primary Examiner, Art Unit 2472